DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.

As per claims 1, 7, and 15:
The limitation, “determining, by a computing system, a history of one or more game titles with which a user has interacted,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this limitation encompasses a person forming a judgment as to which game titles a user has interacted with.
The limitation, “determining score data representing a respective correlation between the history and each of multiple available game titles,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this limitation encompasses a person forming a judgment as to what the score should be.
The limitation, “selecting at least a first available game title and a second available game title based at least in part on the score data,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “selecting” in the context of this limitation encompasses a person forming a judgment as to which game titles are highest-scoring.
The limitation, “generating a compilation video using at least a portion of the first trailer and at least a portion of the second trailer,” as drafted, is a process that, under its broadest reasonable interpretation, covers managing personal behavior, i.e., directing a film editor to cut and splice a film reel at particular locations.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. 
The claims recite an additional element, “retrieving a first trailer associated with the first available game title and a second trailer associated with the second available game title.”  “Retrieving” is recited at a high level of generality (i.e., as a generic computer function of obtaining data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims are not patent eligible.

As per claims 2, 8, and 16:
The limitation, “inputting, by the computing system, data indicative of the history into a trained machine-learning model, and wherein the determining the score data comprises determining the score data as an output of the trained machine-learning model,” as drafted, is directed to a mathematical calculation.
If a claim limitation, under its broadest reasonable interpretation, covers a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.
Accordingly, the claims recite an abstract idea.
As the claims recite no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claims are not patent eligible.

As per claims 3, 9, and 17:
The limitation, “ranking the available games titles based at least in part on the score data to generate a ranked list of available game titles,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “ranking” in the context of this limitation encompasses a person forming a judgment as to an ordering of the game titles.
The limitation, “the selecting comprises selecting the first available game title and the second available game title based at least in part on the first available game title being associated with a highest score of the available game titles and the second available game title being associated with a second-highest score of the available game titles, respectively,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “selecting” in the context of this limitation encompasses a person forming a judgment as to which game titles are highest-scoring.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.
As the claims recite no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claims are not patent eligible.

As per claims 4, 10, and 18:
The limitation, “generating comprises generating the compilation video in an order such that the at least the portion of the first trailer appears first in the compilation video,” as drafted, is a process that, under its broadest reasonable interpretation, covers managing personal behavior, i.e., directing a film editor to cut and splice a film reel at particular locations.
If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Accordingly, the claims recite an abstract idea.
As the claims recite no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claims are not patent eligible.

As per claims 5, 11, and 19:
The limitation, “generating comprises generating the compilation video using audio associated with the first available game title associated with the highest score,” as drafted, is a process that, under its broadest reasonable interpretation, covers managing personal behavior, i.e., directing a film editor to arrange audio in a particular order.
If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Accordingly, the claims recite an abstract idea.
As the claims recite no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claims are not patent eligible.

As per claims 6, 12, and 20:
The limitation, “selecting at least a third available game title and a fourth available game title based at least part on the score data and the feedback data,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “selecting” in the context of this limitation encompasses a person forming a judgment as to which game titles are highest-scoring.
The limitation, “generating a second compilation video using at least a portion of the third trailer and at least a portion of the fourth trailer,” as drafted, is a process that, under its broadest reasonable interpretation, covers managing personal behavior, i.e., directing a film editor to cut and splice a film reel at particular locations.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. 
The claim recites an additional element, “receiving feedback data indicating feedback from the user regarding the compilation video.”  “Receiving” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim recites an additional element, “retrieving a third trailer associated with the third available game title and a fourth trailer associated with the fourth available game title.”  “Retrieving” is recited at a high level of generality (i.e., as a generic computer function of obtaining data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims are not patent eligible.

As per claim 13:
The claim recites an additional element, “wherein each of the multiple available content items comprises a video game, a movie, a song, or an electronic book.”  This is insignificant extra-solution activity, as it is selecting a particular data source or type of data to be manipulated.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 14:
The limitation, “generating comprises generating the compilation video using at least a portion of the first trailer and at least a portion of the second trailer,” as drafted, is a process that, under its broadest reasonable interpretation, covers managing personal behavior, i.e., directing a film editor to cut and splice a film reel at particular locations.
If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
The claim recites an additional element, “retrieving a first trailer associated with the first available content item and a second trailer associated with the second available content item.”  “Retrieving” is recited at a high level of generality (i.e., as a generic computer function of obtaining data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,194,879. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than but encompass the subject matter of the ’879 patent as follows:
Instant Claims
’879 Claims
Claims 1, 7, 15
Claim 1
determining, by a computing system, a history of one or more game titles with which a user has interacted
determining, by a computing system, a history of one or more game titles played by a user
determining score data representing a respective correlation between the history and each of multiple available game titles
generating, as output from the trained machine-learning model, score data indicating, for each of multiple available game titles, a score representing a correlation between the history and the respective available game title
selecting at least a first available game title and a second available game title based at least in part on the score data
ranking the score data to generate a ranked list of the multiple available game titles;
determining, from the ranked list, an ordered set of available game titles having a highest correlation with the history
retrieving a first trailer associated with the first available game title and a second trailer associated with the second available game title
retrieving, for each available game title from the ordered set, a trailer associated with the respective available game title from the ordered set
generating a compilation video using at least a portion of the first trailer and at least a portion of the second trailer
generating a compilation video using the respective trailers
Claims 2, 8, 16
Claim 1
inputting, by the computing system, data indicative of the history into a trained machine-learning model, and wherein the determining the score data comprises determining the score data as an output of the trained machine-learning model
inputting, by the computing system and into a trained machine-learning model, data indicative of the history;
generating, as output from the trained machine-learning model, score data indicating, for each of multiple available game titles, a score representing a correlation between the history and the respective available game title
Claims 3, 9, 17
Claim 2
ranking the available games titles based at least in part on the score data to generate a ranked list of available game titles, and wherein the selecting comprises selecting the first available game title and the second available game title based at least in part on the first available game title being associated with a highest score of the available game titles and the second available game title being associated with a second-highest score of the available game titles, respectively
ranking the score data to generate a ranked list of the multiple available game titles;
determining, from the ranked list, an ordered set of available game titles having a highest correlation with the history;
wherein the generating comprises generating the compilation video in an order defined by the ordered set such that a trailer of an available game title having a highest correlation with the history appears first in the compilation video
Claims 4, 10, 18
Claim 2
the generating comprises generating the compilation video in an order such that the at least the portion of the first trailer appears first in the compilation video
wherein the generating comprises generating the compilation video in an order defined by the ordered set such that a trailer of an available game title having a highest correlation with the history appears first in the compilation video
Claims 5, 11, 19
Claim 3
the generating comprises generating the compilation video using audio associated with the first available game title associated with the highest score
identifying, from the ordered set, an available game title having a highest correlation with the history, and wherein the generating comprises generating the compilation video using audio associated with the available game title having the highest correlation with the history
Claims 6, 12, 20
Claim 4
the compilation video comprises a first compilation video
the compilation video comprises a first compilation video
receiving feedback data indicating feedback from the user regarding the compilation video
receiving feedback data indicating feedback from the user regarding the compilation video
selecting at least a third available game title and a fourth available game title based at least part on the score data and the feedback data
determining a second ordered set of available game titles based at least part on the score data and the feedback data
retrieving a third trailer associated with the third available game title and a fourth trailer associated with the fourth available game title
retrieving, for each available game title from the second ordered set, a trailer associated with the respective available game title from the second ordered set
generating a second compilation video using at least a portion of the third trailer and at least a portion of the fourth trailer
generating a second compilation video using the respective trailers associated with the respective available game titles from the second ordered set
Claim 13
Claim 1
each of the multiple available content items comprises a video game, a movie, a song, or an electronic book
available game titles
Claim 14
Claim 1
the retrieving comprises retrieving a first trailer associated with the first available content item and a second trailer associated with the second available content item, and the generating comprises generating the compilation video using at least a portion of the first trailer and at least a portion of the second trailer
retrieving, for each available game title from the ordered set, a trailer associated with the respective available game title from the ordered set; and
generating a compilation video using the respective trailers


Allowable Subject Matter
The prior art does not teach generating, from an ordered set of video games correlated to a user’s play history in the claimed manner, a compilation video from retrieved trailers for each available game title from the ordered set.  Gong et al., A Hybrid Recommender System for Steam Games, teaches recommending games based on a score determined by machine learning trained on a user’s play history.  Gong pp. 137-140.  Anwar et al., A Game Recommender System Using Collaborative Filtering (GAMBIT), teaches providing trailers for recommended games.  Anwar pg. 331.  Even in combination, this would not teach the claimed limitation of “generating a compilation video using the respective trailers.”  
Roy, US 2018/0130075 A1, (hereinafter “Roy”) teaches generating a video from multiple trailers.  Roy ¶¶ 0043-45.  However, Roy is not analogous art to either Gong or Anwar.  The purpose of Roy is to create a mock-up for an as-yet non-existent piece of media to gauge audience reaction.  Roy Abstract.  That is, the optimized video file produced from multiple trailers is intended to represent the idea for a single product to be greenlit based on audience response.  This is patentably distinguishable from the claimed compilation video, which is intended to feature each available video game as a distinct product in order to recommend the video games represented in the compilation video as a distinct product.  Specification [0014].  This purpose of the instant invention – of recommending video games as distinct products – is also the same purpose of Gong and Anwar.  It does not appear as though an inventor seeking to solve the problem of Gong, Anwar, and the instant invention would have thought the disclosure of Roy pertinent to this problem.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/             Primary Examiner, Art Unit 2159